I would like to begin by
congratulating the President on his unanimous election to
the presidency of the General Assembly at its fifty-third
session. I am confident that under his able leadership and
with his vast diplomatic experience, we shall have fruitful
deliberations and a successful session.
Allow me also to pay tribute to his predecessor,
Mr. Hennadiy Udovenko, for the skill and sensitivity he
displayed while presiding over the work of the General
Assembly during its fifty-second session.
May I also take this opportunity to commend the
Secretary-General, Mr. Kofi Annan, for his untiring
efforts to build a prosperous United Nations through the
ongoing reforms to better meet the challenges of the next
millennium. Although adjustment and reorientation can
sometimes be painful, I am confident that under
Mr. Annan's leadership the United Nations will continue
to flourish. Kenya supports the Secretary-General in these
efforts.
The General Assembly provides Member States with
an opportunity to discuss and gain useful insights and
perceptions on key global issues of common concern to
the international community, such as securing a stable,
32


peaceful and equitable world order. In this context, we
continue to witness the presence of the United Nations in
peacekeeping and peace-building, development programmes
and humanitarian assistance in Africa, Europe, Asia and the
Americas.
In our own region, for example, I wish to mention the
good work of the Nairobi-based Great Lakes Programme,
which operates under the auspices of the United Nations
Great Lakes Task Force on Relief, Reconstruction and
Development. This Programme is funded by the United
Nations Development Programme (UNDP) and contributes
immensely to identifying the development priorities of the
Great Lakes countries as they endeavour to make a
transition from conflict to development. Furthermore,
Kenya appreciates the timely response by the United
Nations Disaster Management Team to drought and the
floods caused by El Niño. In addition, the Office of the
United Nations High Commissioner for Refugees
(UNHCR), with the support of the World Food Programme
(WFP), continues to look after the needs of refugees in our
country. All these efforts by United Nations agencies are
commendable and need to be encouraged and sustained.
In the last 10 years, we have witnessed significant
advances in democracy, respect for human rights and
international cooperation. Unfortunately, this was also a
period in which an estimated 4 million people were killed
in armed conflicts. A majority of these conflicts, which
now threaten international peace and security, are of an
intra-State rather than inter-State nature. Currently, there are
up to 30 civil wars and a much larger number of lower-
intensity conflicts being fought around the world. This new
pattern of conflicts comes with new problems and new
challenges for conflict resolution. There is a need, therefore,
to review the existing conflict resolution mechanisms so as
to meet these new challenges. As the Secretary-General?s
Special Representative for Children and Armed Conflict
pointed out to the Security Council in June this year,
“Both international and national actors need to take
political, economic and social measures that can
generate within communities a sense of hope in place
of despair, a sense of inclusion and participation
instead of exclusion, a sense of belonging instead of
alienation”. (S/PV.3896, p. 5)
The credibility of the international community is
anchored in its ability to dispense just and sometimes
radical solutions to important questions. I have in mind the
commendable resolve of the world community to punish the
perpetrators of war crimes and other violations of
international humanitarian law. In this connection, Kenya
welcomes the work of the International Criminal
Tribunals for Rwanda and the former Yugoslavia, as well
as the International Criminal Court, which shall soon
become a reality. The international community must
demonstrate its resolve to pursue such criminal elements
whoever and wherever they are.
Kenya supports the legitimization and strengthening
of regional bodies in peacekeeping. The Organization for
Security and Cooperation in Europe (OSCE) and the
Economic Community of West African States
(ECOWAS), under the Organization of African Unity
(OAU) in West Africa, stand out as examples of regional
organizations that have contributed immensely to
peacekeeping in conflict situations. I should also underline
the commendable role played by the Commonwealth of
Independent States and the Organization for Security and
Cooperation in Europe in the conflicts in Croatia; Bosnia
and Herzegovina; Albania; Abkhazia, Georgia; and
currently in the Kosovo region of Yugoslavia.
In Africa, the forces of the ECOWAS Monitoring
Group (ECOMOG) reinstalled the democratically elected
Government of President Kabbah of Sierra Leone and
restored constitutional order in Liberia. The superb
performance of the Inter-African Mission to Monitor the
Implementation of the Bangui Agreements (MISAB) in
the Central African Republic also deserves
commendation. In the Eastern African region, the
Intergovernmental Authority on Development (IGAD)
continues to promote political dialogue between the
warring factions in the Sudan and Somalia. In southern
Africa, the Southern African Development Community
(SADC) has embarked on initiatives to address, inter alia,
the conflict in the Democratic Republic of the Congo.
These regional organizations have made significant
progress in conflict resolution and should be given due
recognition and the necessary support. However, I would
like to emphasize that the responsibility for the
maintenance of international peace and security remains
primarily with the United Nations Security Council.
The holding of special meetings on the causes of
conflict and the promotion of durable peace and
sustainable development in Africa underscored the need
for a concerted international effort to promote peace and
security in our continent. During the special meeting on
Africa held in September 1997 and the follow-up meeting
of 24 September 1998, the Security Council observed
that, despite the progress achieved by some African
33


States, the number and intensity of armed conflicts on the
continent remained a matter of grave concern. We share the
view of the Secretary-General that durable peace and
economic development go hand in hand. Kenya welcomes
the challenge posed by the Secretary-General in the three
broad areas he emphasized in his report: the necessity for
Africa to rely on political rather than military responses to
problems; the need to summon the political will to seriously
promote good governance, human rights and democracy;
and, finally, the necessity to undertake and adhere to
various reforms necessary to promote political stability and
economic growth.
While the general tendency is to seek ways of
deepening political cooperation and economic integration,
the unity and stability of some States, especially on the
African continent, is being threatened by ethnic, social and
other intra-State conflicts. In particular, conflicts in the
Great Lakes region, Somalia and southern Sudan — and,
more recently, the inter-State conflict between Ethiopia and
Eritrea — are of major concern to us. Kenya has been and
will continue to be involved in efforts aimed at reducing
tension in Africa and, indeed, beyond.
In 1996 and 1997, Kenya hosted the various Nairobi
summits on the conflict in the Democratic Republic of the
Congo and, indeed, the conflict in the southern Sudan,
under the auspices of IGAD. More recently, President Moi
met separately with the leaders of Ethiopia and Eritrea in
an effort to secure their commitment to pursuing
negotiations rather than war in their border dispute. These
efforts have helped to complement the important initiatives
of the United Nations, the Organization of African Unity
and others and have, in our view, contributed to ensuring
the avoidance of a full-scale war between Ethiopia and
Eritrea. I trust the necessary goodwill exists for a negotiated
final settlement in this conflict.
Regarding Somalia, we are concerned about the lack
of progress in the efforts to restore normalcy and statehood
to that country. Both the IGAD and the Cairo initiatives
have stalled. However, the cessation of hostilities; the
agreement by the warring factions in Mogadishu to have a
joint administration for the hitherto divided city; and the
reopening of the harbour and airport are encouraging. It is
our hope that the parties concerned will resume serious
dialogue sooner rather than later.
In June this year, the Security Council held an open
debate on children and armed conflict. This is a matter of
particular interest to Africa, where there are horrifying
accounts of atrocities to which children are subject or in
which they participate. We are painfully aware of the
disturbing new phenomenon of “armed labour” in some
parts of Africa and are therefore concerned about the
possibility that children could be involved in these
activities. There is the added dimension of the easy
availability of illegal small arms which, as pointed out
last week by Foreign Minister Jozias van Aartsen of the
Netherlands, have the potential of destabilizing the whole
region.
Children are our future and all should continue to
support the work of the Secretary-General and his Special
Representative to safeguard and protect them in areas of
armed conflict. To that end, my delegation reiterates the
need for strict compliance by all Member States with the
relevant provisions of international law.
Kenya believes that the adoption of the
Comprehensive Nuclear-Test-Ban Treaty was a crucial
step in the fulfilment of one of the main objectives in the
implementation of relevant obligations under the Treaty
on the Non-Proliferation of Nuclear Weapons. We believe
that our common objective should lead to complete
nuclear disarmament by the nuclear-weapon States.
It is regrettable that the perceived lack of serious
commitment by nuclear-weapon States to moving rapidly
towards genuine disarmament recently provided an excuse
for others to conduct nuclear tests. There is therefore a
need for security assurances from non-nuclear-weapon
States and, even more importantly, for urgent measures
and renewed efforts to rid the world of nuclear weapons.
We expect the nuclear-weapon States to take their
responsibilities seriously by seizing the initiative towards
the total elimination of nuclear weapons from our planet.
The process of development during the past decade
has been uneven. A number of developing countries
recorded high rates of growth and have been able to
accelerate development. However, many of the developing
countries, especially those in Africa, have made modest
progress. The disparities in economic growth among
developing countries have largely widened. These
conditions have taken place against a backdrop of rapid
changes in the world economy, characterized by the twin
processes of globalization and liberalization, which have
become the hallmark of global economic policy. The
preferential treatment enjoyed by a large number of
developing countries under the Generalized System of
Preferences and other preferential trading arrangements,
such as the Lomé Convention, continues to be eroded.
34


It is imperative for the international community to
strengthen commodity-dependent countries by means of
expanded market access for their products, as well as
support in the development of their technical and human
capacities so that they may actively participate in the
multilateral trading system. In this regard, my delegation
would like to urge the effective implementation of the
Uruguay Round results, especially with regard to market
access for goods and services of export interest to
developing countries.
Developing countries, especially those in sub-Saharan
Africa, have, during the past decade, undertaken many
efforts aimed at attracting foreign direct investment.
Unfortunately, these efforts have not yielded any significant
inflows. International capital flows play an important role
in the process of development. Kenya reiterates the need for
increased access to international financial markets for the
acquisition of finance on concessionary terms by developing
countries. In this context, Kenya attaches great importance
to the convening of an international conference on financing
for development under the auspices of the United Nations.
The liberalization of financial transactions and the
increasing freedom of capital mobility have become
important policy objectives for many countries. The
resultant need to grapple with massive international capital
flows, coupled with the experiences of financial turbulence
and turmoil in some Asian economies, has highlighted the
need to reform the international financial system. On the
Asian financial crisis, my delegation wishes to advocate
measures aimed at the restoration of stability in the affected
countries to avoid serious negative consequences around the
globe.
The external debt problem of low-income developing
countries, especially those in sub-Saharan Africa, remains
unresolved. The international community is called upon to
take actions aimed at finding lasting solutions to the debt
problem. On official bilateral debt, while we are gratified
at the adoption of the Naples terms by the Paris Club, the
slow pace of their implementation continues to be of
concern. Kenya wishes to urge the Paris Club of creditor
countries to revise the eligibility criteria so as to allow for
the inclusion of all low-income developing countries. The
problem of multilateral debt also needs to be accorded
serious attention, taking into account issues such as
increased concessional finance, debt cancellation, debt
reduction and debt relief.
My delegation would like to express concern over the
declining trend in real terms of official development
assistance over the years. In this regard, Kenya wishes to
call for the expeditious reversal of this trend by donor
countries in line with their commitments in various
United Nations resolutions and with the aim of meeting
the internationally agreed target of 0.7 per cent of gross
national product. The interdependence of the global
economy makes it necessary for those of us in the
developing world to call upon the international
community, including the United Nations agencies,
international financial institutions and multilateral and
bilateral donors, to support the implementation of
strategies for the development of the developing countries
and to give priority to financing for development and
expansion of trade in those countries through mobilization
of new and additional resources.
Kenya welcomes the appointment of Mr. Klaus
Töpfer as Director-General of the United Nations Office
at Nairobi and the elevation of the Nairobi centre to the
level of other United Nations centres at Vienna and
Geneva. As the United Nations proceeds with reform
measures to ensure the efficient use of resources, it is
imperative for the Organization to ensure maximal and
rational use of existing facilities within the system to
minimize waste. As host to the only United Nations
centre in the developing world, we are concerned that
facilities at the Nairobi Office continue to be
underutilized. Kenya would appreciate seeing maximal
utilization of facilities at the headquarters of the United
Nations Environment Programme (UNEP) and the United
Nations Centre for Human Settlements (HABITAT) to try
and reach the capacity-utilization levels of Geneva and
Vienna. In this regard, we wish to thank the Secretary-
General for the various measures he has taken, aimed at
improving this situation. Kenya, however, still urges that
the various General Assembly resolutions on this matter
be adhered to.
We also note that both UNEP and HABITAT need
to be strengthened by streamlining their administrative
and financial management. In this connection. Kenya
welcomes the establishment of the Task Force on
Environment and Human Settlements, whose task is to
provide recommendations for new measures to strengthen
and restructure those two organizations on the basis of
General Assembly resolutions 2997 (XXVII) and 32/162,
while taking into account decisions and recommendations
of the Governing Council of UNEP and the Commission
on Human Settlements. The report of the Task Force
captures the challenges we continue to face in this area.
It states that human demands on the global life-support
system continue to mount as poverty and affluence spread
35


in parallel around the globe. Despite all the efforts made
since the United Nations Conference on the Human
Environment, held at Stockholm, the environment continues
to deteriorate in many parts of the world. Certain social,
economic and technological trends are exacerbating these
problems. Against this background, it is imperative that
UNEP be strengthened through the provision of adequate
and predictable financial resources to better execute its
mandate, and that more vigorous and coordinated action be
taken to respond effectively to these problems. In line with
resolution 52/220, Kenya urges that energetic steps be taken
on the funding from the regular budget of the United
Nations Office at Nairobi in order to enable it to discharge
its mandate.
My delegation welcomes this opportunity to express its
outrage at and condemnation of the criminal and unjustified
terrorist bombings which occurred simultaneously in
Nairobi and in Dar-es-Salaam on 7 August 1998. Terrorist
acts are by design ruthlessly indiscriminate, and the bomb
blast in Nairobi, which occurred at one of the busiest
locations in the city in terms of human traffic and
commercial activities, was no exception. It has so far
claimed 250 lives, and the death toll continues to rise.
Damage estimated at over $500 million was caused by the
bomb blast.
The bombings in Nairobi and Dar-es-Salaam brought
mayhem and terror of an untold magnitude to our two
countries, which had hitherto considered themselves secure
and far removed from the threats and dangers posed by acts
of international terrorism. These two incidents not only
make it abundantly clear that nobody is safe or unaffected
by such heinous acts, but also exemplify the expanding
reach and growing menace of the perpetrators of terrorist
acts.
Let me take this opportunity on behalf of the
Government of Kenya to express gratitude for the generous
assistance and support promptly made available in the
rescue efforts by Governments and international
organizations, and by volunteers who came from far and
wide.
Kenya welcomes the General Assembly?s adoption
earlier this year of the International Convention for the
Suppression of Terrorist Bombings. In this regard, we wish
to underscore the importance of enhancing international
cooperation to combat terrorism in accordance with the
relevant international instruments. We support the proposal
of the Movement of Non-Aligned Countries calling for the
convening of an international conference under the auspices
of the United Nations to formulate an organized and
concerted response by the international community to
terrorism in all its forms and manifestations.
In conclusion, I wish to reiterate that Kenya will
continue to participate actively in the work of the
Organization and to bear its rightful share of
responsibilities and obligations under the Charter. As we
enter the new millennium, we should all contribute to the
effort to chart a new course for a reinvigorated United
Nations in a manner that fulfils the vision of its founders
and meets the challenge of our generation and of
generations to come.



